 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                                       FILED
 4 MOLLY K. PRIEDEMAN (CABN 302096)
   Assistant United States Attorney                                                 May 18 2021
 5
          1301 Clay Street                                                      SUSANY. SOONG
 6        Oakland, California 94612                                        CLERK, U.S. DISTRICT COURT
          Telephone: (510) 637-3680                                     NORTHERN DISTRICT OF CALIFORNIA
 7        FAX: (510) 637-3724                                                       OAKLAND
          molly.priedeman@usdoj.gov
 8

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                        )   NO. 21-MJ-70230-MAG
                                                      )
14           Plaintiff,                               )   STIPULATION AND ORDER EXCLUDING TIME
                                                      )   UNDER THE SPEEDY TRIAL ACT AND
15      v.                                            )   FEDERAL RULE OF CRIMINAL PROCEDURE
                                                      )   5.1(c) AND (d)
16   RYAN KARY,                                       )
                                                      )
17           Defendant.                               )
                                                      )
18

19           A preliminary hearing is scheduled in this case for June 1, 2021. Counsel for the United States
20 and counsel for the defendant, Ryan Kary, jointly stipulate and request that time be excluded under

21 Federal Rule of Criminal Procedure 5.1(c) and (d), and the Speedy Trial Act from May 17, 2021 to June

22 1, 2021.

23           The government and counsel for the defendant have agreed that time be excluded under Federal
24 Rule of Criminal Procedure 5.1 and the Speedy Trial Act so that defense counsel can prepare, including

25 by reviewing discovery that will be produced by the government shortly. For these reasons, the parties

26 stipulate and agree that excluding time until June 1, 2021, will allow for the effective preparation of

27 counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv); FRCP 5.1(c) and (d). The parties further stipulate and

28 STIPULATION TO EXCLUDE TIME
     AND ORDER
     NO. 21-MJ-70230-MAG
                                                     1
 1 agree that the ends of justice served by excluding time from May 17, 2021 to June 1, 2021 from

 2 computation under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1(c) and (d)

 3 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §§

 4 3161(h)(7)(A), (B)(iv).

 5          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 6 counsel for the defendant to file this stipulation, request, and proposed order.

 7

 8          IT IS SO STIPULATED.

 9

10 DATED: May 18, 2021                                       _____/s/_Molly K. Priedeman______________
                                                                MOLLY K. PRIEDEMAN
11                                                              Assistant United States Attorney
12

13 DATED: May 18, 2021                                           __ /s/__Angela Hansen
                                                                 ANGELA HANSEN
14                                                               Attorney for the Defendant
15

16

17

18

19

20

21

22

23

24

25

26

27

28 STIPULATION TO EXCLUDE TIME
     AND ORDER
     NO. 21-MJ-70230-MAG
                                                     2
 1                                                  ORDER

 2          Based upon the representations of counsel and for good cause shown, the Court finds that failing

 3 to exclude the time from May 17, 2021 to June 1, 2021, would unreasonably deny defense counsel and

 4 the defendant the reasonable time necessary for effective preparation, taking into account the exercise of

 5 due diligence. 18 U.S.C. §3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by

 6 excluding the time from May 17, 2021 to June 1, 2021, from computation under the Speedy Trial Act

 7 and Federal Rule of Criminal Procedure 5.1(c) and (d) outweighs the best interests of the public and the

 8 defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY ORDERED

 9 that the time from May 17, 2021 to June 1, 2021 shall be excluded from computation under the Speedy

10 Trial Act and Federal Rule of Criminal Procedure 5.1(c) and (d). 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv);

11 FRCP 5.1(c),(d).

12

13          IT IS SO ORDERED.

14

15 DATED: May 18, 2021                                   _____________________________________
                                                         THE HON. KANDIS A. WESTMORE
16
                                                         United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26

27

28 STIPULATION TO EXCLUDE TIME
     AND ORDER
     NO. 21-MJ-70230-MAG
                                                    3
